                  Case 1:17-cr-00630-ER Document 260 Filed 04/06/20 Page 1 of 1
                                               U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          April 6, 2020

BY EMAIL/ECF

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

      Re:          United States v. Konstantin Ignatov, S7 17 Cr. 630 (ER)

Dear Judge Ramos:

        A sentencing control date is presently set in the above-captioned case for April 8, 2020 at 11:00
a.m. Because the defendant’s cooperation is not yet complete, the Government respectfully requests that
the sentencing date be adjourned for approximately three months. In addition, given that Ignatov testified
publicly in the trial of United States v. Mark S. Scott, S10 17 Cr. 630 (ER), the Government would
respectfully request that the following documents be unsealed at this time: the Government’s letter dated
July 18, 2019; the October 4, 2019 change of plea transcript; the S9 17 Cr. 630 (ER) Sealed Superseding
Information; the S9 17 Cr. 630 (ER) waiver of Indictment; and the October 8, 2019 sealing order (the
“Filings”). Furthermore, the Government requests that any docket entries pertaining to the Filings be
docketed. The defense consents to this application.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                             By:   /s
                                                   Christopher J. DiMase / Nicholas Folly
                                                   Assistant United States Attorneys
                                                   (212) 637-2433 / 1060
                                                   Julieta V. Lozano
                                                   Special Assistant United States Attorney
                                                   (212) 335-4025

cc:         Jeffrey Lichtman, Esq. (by ECF
            Jeffrey Einhorn, Esq. (by ECF)
